                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTIRCT OF ILLINIOS
                                EASTERN DIVISION

  ARTURO DeLEON-REYES,                              )
                                                    )
               Plaintiff,                           )   1:18 Civ. 1028
                                                    )
               v.                                   )   Hon. Andrea R. Wood
                                                    )   District Judge
  REYNALDO GUEVARA, et al.,                         )
                                                    )   Magistrate Sunil R. Harjani
               Defendants.                          )
                                                    )


  GABRIEL SOLACHE,                                  )
                                                    )
               Plaintiff,                           )   1:18 Civ. 2312
                                                    )
               v.                                   )   Hon. Andrea R. Wood
                                                    )   District Judge
  CITY OF CHICAGO, et al.,                          )
                                                    )   Magistrate Sunil R. Harjani
               Defendants.                          )
                                                    )

                                       STATUS REPORT

       Pursuant to this Honorable Court’s July 25, 2019 Minute Entry (Dkt. 209), Defendant, City

of Chicago, submits the following status report regarding Defendant John Karalow:

       1.      On August 6, 2019, defense counsel made contact with Defendant John Karalow’s

daughter, who has been made aware of this pending action and the Plaintiff’s desire to have a

special representative appointed.

       2.      Ms. Karalow has indicated that she is willing to serve as the special administrator

in this matter, but would like to speak to a probate attorney in order to ensure that she fully

understands her responsibilities when acting in this capacity.
       3.     Defense counsel anticipates being able to inform the court of Ms. Karalow’s final

decision within seven days.

 Dated: August 8, 2019                          Respectfully submitted,

                                                CITY OF CHICAGO

                                                By:       /s/ Theresa Berousek Carney___
                                                          One of its attorneys

 Eileen E. Rosen
 Catherine M. Barber
 Theresa Berousek Carney
 Rock Fusco & Connelly, LLC
 321 N. Clark Street, Suite 2200
 Chicago, Illinois 60654
 312.494.1000
 tcarney@rfclaw.com
